IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                              No. 01-40884
                          Conference Calendar
                           __________________


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JOSE SANCHEZ-VETANCUR,

                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. L-01-CR-214-ALL
                      --------------------
                         April 11, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Jose Sanchez-Vetancur ("Sanchez") appeals the 71-month

sentence imposed following his guilty plea to a charge of being

found in the United States after deportation, a violation of 8

U.S.C. § 1326.    He contends that his felony conviction for

burglary of a vehicle that resulted in his increased sentence was

not an aggravated felony under 8 U.S.C. § 1326(b)(2) and U.S.S.G.

§ 2L1.2(b)(1)(A).

     Sanchez acknowledges that his argument is foreclosed by our

decision in United States v. Rodriguez-Guzman, 56 F.3d 18, 20-21

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-40884
                                -2-

(5th Cir. 1995), but he seeks to preserve the issue for Supreme

Court review.   We are bound by our own precedent absent an

intervening Supreme Court decision or a subsequent en banc

decision.   See United States v. Garcia Abrego, 141 F.3d 142, 151

n.1 (5th Cir. 1998).   Sanchez's argument is foreclosed by

Rodriguez-Guzman.   The district court's judgment is AFFIRMED.